NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        MAR 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 CHAO LI,                                           No. 14-70015

               Petitioner,                          Agency No. A089-977-003

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Jr., Attorney
 General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Chao Li, a native and a native and citizen of China, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Among other things, the agency found Li not credible based on the lack of

detail in Li’s testimony, the inconsistencies with his declaration, and the omission

from his declaration of a month-long hospital stay. Substantial evidence supports

the adverse credibility determination. See id. at 1048 (adverse credibility

determination was reasonable under the “totality of circumstances”). Thus, we

deny the petition for review as to Li’s asylum and withholding of removal claims.

See id.

      Substantial evidence also supports the agency’s denial of Li’s CAT claim

because it is based on the same testimony found not credible, and he does not point

to any other evidence that compels the finding that it is more likely than not he

would be tortured if returned to China. See Farah v. Ashcroft, 348 F.3d 1153,

1156-57 (9th Cir. 2003). We reject Li’s contentions that that the agency erred in

its analysis of his CAT claim and that the agency failed to consider record

evidence.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-70015